NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW KINERSON,                               No.    15-35622

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00216-JLQ

 v.
                                                MEMORANDUM*
SPOKANE COUNTY WASHINGTON;
TIMOTHY JONES, Deputy; JEFFREY
THURMAN, Deputy; JUSTIN ELLIOTT,
Corporal,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of Washington
                 Justin L. Quackenbush, District Judge, Presiding

                      Argued and Submitted February 9, 2018
                               Seattle, Washington

Before: M. SMITH and MURGUIA, Circuit Judges, and GORDON,** District
Judge.

      Plaintiff-Appellant Matthew Kinerson appeals the district court’s order

granting summary judgment in favor of Defendants-Appellees Timothy Jones,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Andrew P. Gordon, United States District Judge for
the District of Nevada, sitting by designation.
Jeffrey Thurman, and Justin Elliott on qualified immunity grounds. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       We review the district court’s order de novo. See Mattos v. Agarano, 661
F.3d 433, 439 (9th Cir. 2011) (en banc). “Where disputed issues of material fact

exist, we assume the version of the material facts asserted by the non-moving

party. We draw all reasonable inferences in favor of the non-moving party.” Id.

(citation omitted). To determine whether an officer is entitled to qualified

immunity, we must determine (1) whether the officer’s conduct violated any

constitutional right and (2) whether the constitutional right was clearly established

in light of the specific facts of the case. Id. at 440.

       We hold that the officers’ use of force was reasonable in light of the specific

circumstances of this case, and did not violate a clearly established right.

Allegations of excessive force are analyzed under the Fourth Amendment’s

prohibition against unreasonable seizures. Whether the force used by an officer is

unconstitutionally excessive is determined by whether the officer’s actions are

objectively reasonable in light of the facts and circumstances confronting the

officer. Graham v. Connor, 490 U.S. 386, 397 (1989). The use of a taser

constitutes an intermediate use of force that must be justified by a strong

governmental interest that compels the use of such force. See Jones v. Las Vegas

Metro. Police Dep’t, 873 F.3d 1123, 1130 (9th Cir. 2017); see also Meredith v.


                                             2                                 15-35622
Erath, 342 F.3d 1057, 1061 (9th Cir. 2013).

      Based on the totality of the circumstances known to the officers at the time

of the incident, their use of intermediate force against Kinerson was reasonable.

While Kinerson was not suspected of any crime, the officers were informed that he

had a handgun, was potentially suicidal, and had made statements indicating that

he was going to harm others. After the officers made contact with Kinerson, they

observed unidentified black objects on his waistband, which they thought could be

weapons. Kinerson was reaching down toward his waistband when Officer Jones

deployed his taser. Kinerson’s insistence that he was reaching down to pull up his

shirt in an attempt to show the officers that he was not armed is irrelevant. The

officers reasonably interpreted his arm movements as reaching toward the

unidentified black objects.

      Officer Jones’s second taser application was also reasonable. Officers

Thurman and Elliott were unable to obtain compliance from Kinerson and were

unable to search him for weapons. After the second taser application, the officers

were able to search Kinerson and recover a knife from his waistband. The officers’

conduct was reasonable in these circumstances and did not violate any clearly

established constitutional right. Therefore, the district court did not err in granting

summary judgment to Defendants-Appellees on the basis of qualified immunity.

AFFIRMED.


                                           3                                    15-35622